DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1-5, 7-9, 11, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti (US 2019/0080175), hereinafter referred to as Buratti, in view of Tinsman (2013/0031582), hereinafter referred to as Tinsman, in view of Ramaswamy (US 2020/0293783), hereinafter referred to as Ramaswamy.  

7.	Regarding claim 1, Buratti discloses a method comprising:  selecting, by the processing system, a model for use in recognizing an object appearing in the content stream, in accordance with the type of the content stream (fig. 1-2, paragraphs 27 and 51 wherein facial recognition, landmark detection or label detection models are used on consumed content for object detection);
analyzing, by the processing system, the content stream in accordance with the model to recognize the object (fig. 1-2, paragraphs 27 and 51 wherein facial recognition, landmark detection or label detection models are used on consumed content for object detection); 
generating, by the processing system, a label for the object (fig. 1-2, paragraph 26 wherein information regarding detected objected in content is generated); 
(fig. 1-2, paragraph 27 wherein object identified is associated with information generated); 
determining, by the processing system, that an attribute of the label matches a portion of a profile of the subscriber, indicating that the label correlates with an interest of the subscriber (fig. 2-3, paragraphs 29 and 61 wherein object attribute is matched with content recommendations for subscriber); 
and delivering, by the processing system, the content stream for presentation at the user device, the label being delivered in-line with respect to the content stream and being generated in real time with respect to the presentation, the labeled object being presented in an enhanced format, wherein the labeled object represents an advertised product, the label having an accompanying link to a site offering information regarding the product (fig. 3-5, paragraphs 70-71 wherein promotional links are provided to identified object of interest for user selection).
However Buratti is silent in regards to disclosing obtaining, by a processing system including a processor, a sample of a content stream directed to a user device, the user device associated with a subscriber to a communication network, and identifying, by the processing system, a type of the content stream, based on the sample.
Tinsman discloses obtaining, by a processing system including a processor, a sample of a content stream directed to a user device, the user device associated with a subscriber to a communication network (fig. 1 and 30, paragraphs 159 and 162 wherein sample of content to be provided to user device on network is ascertained to detect displayed objects presented in content); 
and identifying, by the processing system, a type of the content stream, based on the sample (fig. 32, paragraphs 151 and 162 wherein system ascertains type of content streamed).  Tinsman (paragraph 158) provides motivation to combine the references wherein broadcaster provides a sample copy content featuring advertising opportunities.  All of the elements are known.  Combining the references would yield the instant claims, wherein content is sampled in order for the system to detect objects to be presented in content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Buratti and Tinsman are silent in regards to disclosing training, by the processing system, the model in accordance with a machine learning procedure, whereby the model is refined based on the analyzing of the content stream.
Ramaswamy discloses training, by the processing system, the model in accordance with a machine learning procedure, whereby the model is refined based on the analyzing of the content stream (fig. 4-6, paragraphs 83 and 127 wherein models selected for object detection in video content is refined for accuracy by means of examples provided).  Ramaswamy (paragraphs 26-27) provides motivation to combine the references wherein machine learning models are used to detect objects in video content.  All of the elements are known.  Combining the references would yield the instant claims wherein machine learning models are utilized to detect objects in presented content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8.	Regarding claim 2, Buratti discloses the method of claim 1, wherein the enhanced format comprises a display of the label, a highlighted display of the object, a display of the object at a higher resolution than that of another object in the content stream, a display of the object in a predefined portion of a display area of the user device, or a combination thereof (fig. 2-4, paragraphs 70-71 wherein object detected and of interest is labeled with related advertising links to provide additional information related to the object).

9.	Regarding claim 3, Buratti discloses the method of claim 1, wherein a selectable item is displayed in association with the labeled object (fig. 2-4, paragraphs 63 and 72 wherein selectable links related to object of interest present is displayed).

10.	Regarding claim 4, Buratti discloses the method of claim 1, wherein the model is one of a plurality of models stored in a database accessible to the processing system and indexed to the type of the content stream (fig. 2-4, paragraphs 26-27 wherein multiple models for object identification is stored in database).

11.	Regarding claim 5, Buratti discloses the method of claim 1, further comprising extracting, by the processing system, metadata relating to the labeled object, wherein the metadata is delivered in-line with respect to the content stream (fig. 1-2, paragraph 44 wherein system extracts metadata with content extraction device to identify object).

(fig. 1-2, paragraph 44 wherein object detection is performed on extracted content).

13.	Regarding claim 8, Buratti discloses the method of claim 7, wherein the content stream is delivered via a programmable data pipeline of the communication network, the data pipeline being programmed to generate the label (fig. 2-4, paragraphs 43 and 70 wherein streaming media is provided from a plurality of sources, and can be on-demand or recorded content).

14.	Regarding claim 9, Buratti discloses the method of claim 1, wherein the label delivered in-line with respect to the content stream is integrated with the content stream (fig. 1-2, paragraphs 22 and 70 advertising links related to object of interest are inserted into content stream to be displayed with object).

15.	Regarding claim 11, Buratti discloses a device, comprising:  a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:  selecting a model for use in recognizing an object appearing in the content stream, in accordance with the type of the content stream, the model being stored in a database accessible to the processing system and indexed to the type of the content (fig. 1-2, paragraphs 27 and 51 wherein facial recognition, landmark detection or label detection models are used on consumed content for object detection); 
analyzing the content stream in accordance with the model to recognize the object (fig. 1-2, paragraphs 27 and 51 wherein facial recognition, landmark detection or label detection models are used on consumed content for object detection); 
generating a label for the object (fig. 1-2, paragraph 26 wherein information regarding detected objected in content is generated); 
associating the label with the object in the content stream (fig. 1-2, paragraph 27 wherein object identified is associated with information generated); 
determining that an attribute of the label matches a portion of a profile of the subscriber, indicating that the label correlates with an interest of the subscriber (fig. 2-3, paragraphs 29 and 61 wherein object attribute is matched with content recommendations for subscriber);
and delivering the content stream for presentation at the user device, the label being delivered in-line with respect to the content stream and being generated in real time with respect to the presentation, the labeled object being presented in an enhanced format, wherein the labeled object represents an advertised product, the label having an accompanying link to a site offering information regarding the product (fig. 3-5, paragraphs 70-71 wherein promotional links are provided to identified object of interest for user selection).
However Buratti is silent in regards to disclosing obtaining a sample of a content stream directed to a user device, the user device associated with a subscriber to a 
Tinsman discloses obtaining a sample of a content stream directed to a user device, the user device associated with a subscriber to a communication network (fig. 1 and 30, paragraphs 159 and 162 wherein sample of content to be provided to user device on network is ascertained to detect displayed objects presented in content);; 
and identifying a type of the content stream, based on the sample (fig. 32, paragraphs 151 and 162 wherein system ascertains type of content streamed).  Tinsman (paragraph 158) provides motivation to combine the references wherein broadcaster provides a sample copy content featuring advertising opportunities.  All of the elements are known.  Combining the references would yield the instant claims, wherein content is sampled in order for the system to detect objects to be presented in content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Buratti and Tinsman are silent in regards to disclosing training the model in accordance with a machine learning procedure, whereby the model is refined based on the analyzing of the content stream.
Ramaswamy discloses training the model in accordance with a machine learning procedure, whereby the model is refined based on the analyzing of the content stream (fig. 4-6, paragraphs 83 and 127 wherein models selected for object detection in video content is refined for accuracy by means of examples provided).  Ramaswamy (paragraphs 26-27) provides motivation to combine the references wherein machine learning models are used to detect objects in video content.  All of the elements are 

16.	Regarding claim 13, Buratti discloses the device of claim 11, wherein the content stream is produced by the communication network in communication with the user device, and wherein the operations are performed as a service provided at an edge of the communication network (fig. 1-2, paragraph 44 wherein object detection is performed on extracted content).

17.	Regarding claim 14, Buratti discloses the device of claim 11, wherein the operations further comprise extracting metadata relating to the labeled object, wherein the metadata is delivered in-line with respect to the content stream (fig. 1-2, paragraph 44 wherein system extracts metadata with content extraction device to identify object).

18.	Regarding claim 16, Buratti discloses a machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:  selecting a model for use in recognizing an object appearing in the content stream, in accordance with the type of the content stream (fig. 1-2, paragraphs 27 and 51 wherein facial recognition, landmark detection or label detection models are used on consumed content for object detection); 
(fig. 1-2, paragraphs 27 and 51 wherein facial recognition, landmark detection or label detection models are used on consumed content for object detection); 
associating the label with the object in the content stream (fig. 1-2, paragraph 27 wherein object identified is associated with information generated); 
determining that an attribute of the label matches a portion of a profile of the subscriber, indicating that the label correlates with an interest of the subscriber (fig. 2-3, paragraphs 29 and 61 wherein object attribute is matched with content recommendations for subscriber);
and delivering the content stream for presentation at the user device, the label being delivered in-line with respect to the content stream and being generated in real time with respect to the presentation, the labeled object being presented in an enhanced format, wherein the labeled object represents an advertised product, the label having an accompanying link to a site offering information regarding the product (fig. 3-5, paragraphs 70-71 wherein promotional links are provided to identified object of interest for user selection).
Buratti is silent in regards to disclosing obtaining a sample of a content stream produced by a network and directed to a user device in communication with the network, the user device associated with a subscriber to the network, and identifying a type of the content stream, based on the sample.
Tinsman discloses obtaining a sample of a content stream produced by a network and directed to a user device in communication with the network, the user (fig. 1 and 30, paragraphs 159 and 162 wherein sample of content to be provided to user device on network is ascertained to detect displayed objects presented in content); 
and identifying a type of the content stream, based on the sample (fig. 32, paragraphs 151 and 162 wherein system ascertains type of content streamed).  Tinsman (paragraph 158) provides motivation to combine the references wherein broadcaster provides a sample copy content featuring advertising opportunities.  All of the elements are known.  Combining the references would yield the instant claims, wherein content is sampled in order for the system to detect objects to be presented in content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Buratti and Tinsman are silent in regards to disclosing training the model in accordance with a machine learning procedure, whereby the model is refined based on the analyzing of the content stream.
Ramaswamy discloses training the model in accordance with a machine learning procedure, whereby the model is refined based on the analyzing of the content stream (fig. 4-6, paragraphs 83 and 127 wherein models selected for object detection in video content is refined for accuracy by means of examples provided).  Ramaswamy (paragraphs 26-27) provides motivation to combine the references wherein machine learning models are used to detect objects in video content.  All of the elements are known.  Combining the references would yield the instant claims wherein machine learning models are utilized to detect objects in presented content.  Therefore the 

19.	Regarding claim 17, Buratti discloses the machine-readable medium of claim 16, wherein the model is stored in a database accessible to the processing system and indexed to the type of the content stream (fig. 2-4, paragraphs 26-27 wherein multiple models for object identification is stored in database).

20.	Regarding claim 18, Buratti discloses the machine-readable medium of claim 16, wherein the operations are performed as a service provided at an edge of the network (fig. 1-2, paragraph 44 wherein object detection is performed on extracted content).

21.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti, in view of Tinsman, in view of Ramaswamy, in view of Narayan (US 2020/0304755), hereinafter referred to as Narayan.

22.	Regarding claim 6, Buratti, Tinsman and Ramaswamy are silent in regards to disclosing the method of claim 1, wherein the identifying is performed using a predefined decision tree.
Narayan discloses the method of claim 1, wherein the identifying is performed using a predefined decision tree (fig. 3-4, paragraph 33 wherein training a model consist of using a decision tree).  Narayan (paragraph 33) provide motivation to combine the references wherein machine learning models are based off of decision 

23.	Regarding claim 12, Narayan discloses the device of claim 11, wherein the identifying is performed using a predefined decision tree (fig. 3-4, paragraph 33 wherein training a model consist of using a decision tree).

24.	Claims 10, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti, in view of Tinsman, in view of Ramaswamy, in view of Waggoner (US 2015/0268822), hereinafter referred to as Waggoner.

25.	Regarding claim 10, Buratti, Tinsman and Ramaswamy are silent in regards to disclosing the method of claim 1, further comprising transcoding, by the processing system, the labeled object, wherein the transcoding enables manipulation of the object at a display of the user device in accordance with user input.
	However Waggoner discloses the method of claim 1, further comprising transcoding, by the processing system, the labeled object, wherein the transcoding enables manipulation of the object at a display of the user device in accordance with user input (fig. 8-10, paragraphs 49-50 wherein user input or interaction determines for system object interest, wherein object detection or selection provides for object to have high magnification or low magnification).  Waggoner (paragraph 35) provides 

26.	Regarding claim 15, Waggoner discloses the device of claim 11, wherein the operations further comprise transcoding the labeled object (fig. 8-10, paragraphs 45 and 49 wherein scalable video coding allows for user manipulated magnification or resolution).

27.	Regarding claim 19, Waggoner discloses the machine-readable medium of claim 16, wherein the operations further comprise transcoding the labeled object (fig. 8-10, paragraphs 45 and 49 wherein scalable video coding allows for user manipulated magnification or resolution).

28.	Regarding claim 20, Waggoneer discloses the machine-readable medium of claim 19, wherein the transcoding enables manipulation of the object at a display of the user device in accordance with user input (fig. 8-10, paragraphs 49-50 wherein user input or interaction determines for system object interest, wherein object detection or selection provides for object to have high magnification or low magnification).
Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CNH/
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424